Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stadler (US 2011/0081580 A1), newly cited.
Regarding Claim 1, Stadler teaches a sulfide solid electrolyte comprising Li, P, S, Br, I and N as its constituent elements (see abstract indicating a solid electrolyte of Li+(12-n-x)Bn+X2-(6-x)Y-x where Bn+ is at least one selected from the group of elements including P, X2- is at least one selected from the group including S making the compound read on a sulfide as claimed, and Y- is at least one selected from the group including Br, I, CN, OCN, SCN and N3, encompassing all of the claimed constituent elements).
Regarding Claim 2, Stadler teaches each and every requirement of the structure of the sulfide solid electrolyte. Thus, it would be inherent that the solid electrolyte of Stadler would inherently possess the claimed lithium ion conductivity. Further, Stadler teaches in [0015] that the lithium ion conductivity of the solid electrolyte is about 10-2 to 10-3 S/cm, which is equivalent to 10-100 mS/cm, falling within the claimed range of no less than 5.2 mS/cm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0133989 A1), newly cited, in view of Matsuyama (JP2014049361A and its provided machine translation), cited on the IDS filed 22 December 2020.
Regarding Claim 1, Suzuki teaches a sulfide solid electrolyte including a raw material composition that contains Li2S, P2S5, LiI, and LiBr (reading on the claimed constituent elements Li, P, S, Br and I) which are the same raw materials utilized by the instant specification. Suzuki does not teach that the raw material composition contains Li3N, reading on the claimed constituent element N.
However, Matsuyama teaches a sulfide solid electrolyte including a raw material composition that contains Li2S, P2S5 and Li3N (see [0022] and [0028]), which are the same raw materials used by the instant specification, reading on the claimed constituents Li, P, S, and N. It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the raw material composition of Suzuki with the addition of Li3N taught by Matsuyama in order to improve conductivity of the sulfide solid electrolyte.
Regarding Claim 2, since the lithium ion conductivity is a material property associated with the solid electrolyte, and each and every element of the claimed solid electrolyte is met by Suzuki in view of Matsuyama, it would be expected that the resulting solid electrolyte would meet the claim. Additionally, Suzuki further teaches multiple examples whose lithium ion conductivity is no less than 5.2 mS/cm as claimed, including example 1-4 and example 2-5 (see table 3 indicating that the lithium ion conductivity of example 1-4 is 5.2 × 10-3 S/cm, which is equivalent to 5.2 mS/cm, and that the lithium ion conductivity of example 2-5 is 5.3 × 10-3 S/cm, which is equivalent to 5.3 mS/cm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723